FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                   November 14, 2013
                                 TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                       Clerk of Court

 DARYL D. WILSON,

       Petitioner - Appellant,
                                                         No. 13-5053
 v.                                         (D.C. No. 4:10-CV-00271-GKF-TLW)
                                                         (N.D. Okla.)
 JUSTIN JONES, Director,

       Respondent - Appellee.


                              ORDER
               DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HOLMES, and MATHESON, Circuit Judges.


      Petitioner-Appellant Daryl Wilson seeks to appeal the district court’s denial

of his habeas corpus petition under 28 U.S.C. § 2254. Wilson v. Jones,

10-CV-271-GKF-TLW, 2013 WL 1390040 (N.D. Okla. Apr. 4, 2013). We deny a

certificate of appealability (“COA”) and dismiss the appeal.

      Mr. Wilson was convicted of First Degree Manslaughter, After Former

Conviction of Two or More Felonies in state district court. The Oklahoma Court

of Criminal Appeals (“OCCA”) affirmed his conviction and sentence and denied

Mr. Wilson’s request for an evidentiary hearing. Mr. Wilson filed an application

for post-conviction relief, raising the same grounds of error as in his appeal,

which was denied. The OCCA again affirmed, finding all claims barred by res
judicata and waiver. We construe Mr. Wilson’s notice of appeal as a renewed

application for a COA. Fed. R. App. 22(b); Montoya v. Lemaster, 202 F.3d 282,

282 (10th Cir. 2000).

       We may issue a COA only if Mr. Wilson makes “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). He may accomplish

this by showing that reasonable jurists could debate whether the petition should

have been resolved differently, or that the issues deserve further proceedings.

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Because the district court rejected

his constitutional claims on the merits, Mr. Wilson must show that reasonable

jurists would find the district court’s assessment debatable or wrong. Id.

      Mr. Wilson argues that: (1) his Fourth Amendment claims were not fully

and fairly litigated in the Oklahoma courts, Aplt. Br. 9-12, (2) his trial was

rendered fundamentally unfair by the admission of hearsay evidence, id. at 12-15,

(3) erroneous jury instructions and prosecutorial misconduct misinformed the jury

about the law, id. at 16-17, and (4) application of the Oklahoma procedural bar to

his ineffective assistance of counsel claims was inappropriate, id. at18-22. After

careful review of Mr. Wilson’s brief and the appendix, we conclude that no

reasonable jurist could debate the district court’s conclusions.

      The district court held that it could not address Mr. Wilson’s Fourth

Amendment claims because they were fully and fairly litigated in the state courts;

his motion to suppress was heard and overruled by the trial court and rejected on

                                        -2-
appeal by the OCCA. Wilson, 2013 WL 1390040, at *9. Mr. Wilson argues that

he did not have an opportunity to fully and fairly litigate his claims because the

suppression hearing took place after the evidence was admitted, the OCCA

rejected them without analysis, and the district court dismissed them as

procedurally barred in his application for post-conviction relief. Aplt. Br. 9-12.

He points to no legal support for these arguments. We owe deference to the state

court’s result even where its reasoning is not expressly stated. Aycox v. Lytle,

196 F.3d 1174, 1177 (10th Cir. 1999). Mr. Wilson does not argue that he was

denied a “procedural opportunity to raise or otherwise present” his Fourth

Amendment claims, or that he was denied “recognition and at least colorable

application” of the correct constitutional standards. See Gamble v. State of Okl.,

583 F.2d 1161, 1165 (10th Cir. 1978). As such, the district court’s conclusion

that it was precluded from considering the Fourth Amendment claims ruled on by

the state court under Stone v. Powell, 428 U.S. 465 (1976) is not reasonably

debatable.

      Next, the district court noted that it had no general authority to review the

state court’s evidentiary ruling on hearsay. Mr. Wilson has failed to show that

the admission of the statements in question was so “grossly prejudicial” as to

“fatally infect” his trial. See Bullock v. Carver, 297 F.3d 1036, 1055 (10th Cir.

2002) (internal quotation marks omitted). Thus, the district court’s denial of

relief on Mr. Wilson’s hearsay claim is not reasonably debatable.

                                         -3-
      The district court also noted that it had no authority to review the state

court’s jury instructions. The district court’s conclusion that the prosecutor’s

statement regarding the law of manslaughter was not so fundamentally unfair as

to deprive Mr. Wilson of due process, see Nguyen v. Reynolds, 131 F.3d 1340,

1357 (10th Cir. 1997), is not reasonably debatable.

      Finally, Mr. Wilson claims that application of the Oklahoma procedural

bar, which prohibits claims raised for the first time in post-conviction proceedings

that could have been raised on direct appeal, Okla. Stat., tit. 22, § 1086, to his

ineffective assistance of counsel claims violated his constitutional rights. Aplt.

Br. 18-22. To the extent Mr. Wilson seeks to challenge the OCCA’s application

of the procedural bar, this argument was not raised in his federal habeas petition

and may not be raised here. See Parker v. Scott, 394 F.3d 1302, 1327 (10th Cir.

2005). To the extent he challenges the district court’s conclusion that it could not

hear his claims because the OCCA declined to do so, see Coleman v. Thompson,

501 U.S. 722, 724 (1991), he has failed to call that conclusion into doubt. Mr.

Wilson’s assertion that the OCCA’s application of the procedural bar was not an

“independent and adequate state ground” is incorrect. Ellis v. Hargett, 302 F.3d
1182, 1186 (10th Cir. 2002). He has not argued any cause for his default, and his

attempts to show prejudice are unpersuasive. See id. We conclude that no

reasonable jurist could debate the district court’s assessment of this or any of Mr.

Wilson’s claims.

                                         -4-
We DENY a COA and DISMISS the appeal.



                          Entered for the Court


                          Paul J. Kelly, Jr.
                          Circuit Judge




                           -5-